[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                Oct. 9, 2009
                               No. 08-16897                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                   D. C. Docket No. 08-00126-CR-J-32-JRK

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

ROBERT FRANCIS BRICKER,
a.k.a. Stratocon,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                               (October 9, 2009)

Before DUBINA, Chief Judge, BLACK and BARKETT, Circuit Judges

PER CURIAM:

     W. Charles Fletcher, appointed counsel for Robert Francis Bricker in this
direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Bricker’s conviction and

sentence are AFFIRMED.




                                          2